DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. See MPEP 2106.03(I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-4, the limitation reciting “the operation axes being those which can be dominant factors when determining the position of the arm tip and are allowed to freely move according to an external force, the control axes being those which can be dominant factors when 
Regarding claims 5-8, the limitation reciting “while retaining a position of the arm tip at a target position, the operation axes being those which can be dominant factors when determining the posture of the arm tip and are allowed to freely move according to an external force, the control axes being those which can be dominant factors when determining the position of the arm tip and are controlled by the angle control section” on lines 10-15 of claim 5 (page 53, lines 26-31) renders the claims indefinite. The claims are indefinite because it is unclear whether limitations following the words “can be” are required by the claims. As such, the claims are indefinite because the metes and bounds of the claim are unclear. 
Regarding claims 9-11, the limitation reciting “the operation axes being those which can be dominant factors when determining the position of the arm tip and are allowed to freely move according to an external force, the control axes being those which can be dominant factors when determining the posture of the arm tip and are controlled by the angle control section” on lines 10-15 of claim 9 (page 55, lines 4-9) renders the claims indefinite. The claims are indefinite because it is unclear whether limitations following the words “can be” are required by the claims. As such, the claims are indefinite because the metes and bounds of the claim are unclear. 
Regarding claims 12-14, the limitation reciting “while retaining a position of the arm tip at a target position, the operation axes being those which can be dominant factors when determining the posture of the arm tip and are allowed to freely move according to an external force, the control axes being those which can be dominant factors when determining the position of the arm tip and are controlled by the angle control section” on lines 10-15 of claim 12 (page 56, lines 8-13) renders the 
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Dale Moyer/Primary Examiner, Art Unit 3664